Order filed September 13, 2012




                                           In The
                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00274-CR
                                   NO. 14-12-00275-CR
                                     ____________

                           NATHAN GOODWIN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 212th District Court
                               Galveston County, Texas
                    Trial Court Cause Nos. 10CR1699 & 10CR1700


                                         ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of State’s Exhibit 7, a DVD.

       The clerk of the 212th District Court is directed to deliver to the clerk of this court
the original of State’s Exhibit 7, a DVD, on or before September 28, 2012. The clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it
to the justices of this court for their inspection; and, upon completion of inspection, to
return the original of State’s Exhibit 7, a DVD, to the clerk of the 212th District Court.



                                       PER CURIAM




                                              2